Report of the Committee on Privileges and Elections in the case of Henry F. Jones against Thomas Tredwell.
In Assembly, January 25th, 1830.
Report of the standing committee on privileges and election, on the petition of Henry F. Jones, praying that.he may be admitted to a seat in the House, in place of Thomas Tredwell the sitting member. Mr. Davis from the the standing committee on privileges and elec-*94tio'ns, to whom was referred the petition of Henry F. Jones of the county of Queens, praying to be admitted to a seat in this House, in place of the Hon. Thomas Tredwell, with the accompanying documents reports: '
By the official statement of the board of canvassers for the county of Queens hereto annexed, marked A, it appears that at the last annual election held on the 2d, 3d and 4th days of November last,-one thousand seven hundred and eighty votes were given in the said county, for members of Assembly, that of these votes the Hon. Thomas Tredwell received eight hundred and ninety-one votes, and the petitioner Henry F. Jones, received eight hundred and eighty-nine votes, giving to the sitting member a majority of two votes.
It further, appears to your committee that the said Thomas Tred-well and the petitioner were the only regularly nominated candidates at that election, for member of Assembly for that county, and that they are the only persons of that name in that county.
The petitioner claims five votes given in the town of Flushing in said county, which were rejected by the inspectors of election in said town on the canvass of votes, and not returned to the board of county canvassers in the statement made by the town canvassers, nor allowed by the said board of county canvassers to the petitioner or any other person, but were duly presented and delivered to the town clerk of 'that town.
The five votes thus claimed, were found in the proper box properly indorsed for IT. F. Jories, without designating the Christian name further than by initials H. F.
These facts not only appear from the annexed affidavits B, C, L, Gr, H, of the supervisor, town clerk, one. of the assessors, and others, hut by the admission of the sitting member.
The petitioner further claims two votes given in the town of Hempstead in said county, one for Henry Floyd and one for Floyd Jones neither of which were allowed to the petitioner by the town or county canvassers. (Vide affidavits Ho.' 3, 4, 5, 6, and B.)
The petitioner claims these votes upon the ground that he is generally known and called by the name of Henry Floyd which fact.is established by the affidavit hereto annexed marked Ho.’ 1, of twenty persons, inhabitants of the county of Queens; and also, on the further ground that one William Wheeler, an elector of said town of Hempstead, testifies that on the 4th day of Hovember last, he wrote a vote for Henry Floyd; that he saw it deposited in the proper box *95for member of Assembly, and that it was his intention when 'he deposited said ballot, to vote for the petitioner. (Vide affidavit annexed marked No. 2.)
The sitting member claims two votes given in the town of Flushing in the said county, which were rejected by the inspectors of election in the said town on the canvass of votes, and not returned to the board of county canvassers, nor allowed by them, but were preserved and delivered to the town clerk of said town, and duly filed in said office.
The two votes thus claimed, were found in the proper box, properly endorsed for'“ T. Tredwell,” without designating the Christian name further than by the initial T.
These facts appear from the annexed affidavits marked I, of the town clerk and assessor of said town of Flushing, and by the admission of the petitioner.
The sitting member further claims four votes given in the said town of Hempstead, at the said election found in the justice’s box, headed Assembly, and properly indorsed and with the name of Thomas Treadwell written or printed thereon.
The sitting member rests his claim to these votes, upon the ground that the same were not allowed or counted to him, either by the town or county canvassers. . ■
To support this fact, he produces to your committee, several affidavits made by the supervisor, two of the assessors and the clerk of the board for the said town of Hempstead.
Upon this point, and as to the number of votes, there is much looseness and some contradictory evidence.
To enable the House the better to understand, the committee have deemed it their duty to present the said affidavits entire.
First, those of the sitting member, marked J. K. L. M. N. 0.
Secondly, those of the petitioner in opposition, marked Y. Y. X. W. U. T. S. Q. P. E.
DooumeNts.
J.
C0UNTY OF QUEENS, ] Town of Hempstead, j
I, Joseph Smith, Jr., of the town of Hempstead, county of Queens, do solemnly swear, that I am one of the assessors of said town, and that I attended the general election of said town, on the second, third *96and fourth days of November, 1829, as one of the inspectors of election in and for said town; that I assisted in canvassing the votes taken during the said election; that of the votes given for members of assembly, there were four separate ballots found in the justice’s box, headed for Assembly, and indorsed in the manner prescribed by law, and that on each of the said ballots were written or printed the name of Thomas Tredwell, and that on the said canvass the said ballots were not allowed or counted for the said Thomas Tredwell.
JOSEPH SMITH, Je.
Sworn and subscribed before me 1 the 14th day of January, 1830, j
Joseph Pettit,

One of the judges of said county.


K.

County of Queens, 1 gg , Town of Hempstead, j '
John W. De Mott, of the town of Hempstead, in the county of Queens, being duly affirmed, saith he was one of the clerks of the last anniversary election held in the town of Hempstead and county aforesaid, and that he attended as clerk to the canvass of the votes; and the deponent further saith there was four separate ballots found in the justices’ box headed for Assembly and indorsed in the manner prescribed by law, and that on each of the said ballots was written or printed, the name of Thomas Tredwell, and that on the said canvass the said ballots were not allowed or counted for the said Thomas Tredwell, to his recollection.
JOHN W. DE MOTT.
Affirmed before me,) 14th January, 1830. j
Olivee Denton,

Justice of the Peace.

L.
State of Hew Yoek, ] gg . Queens Oounty, j •
I, William Everitt, of the town of Hempstead, county of Queens, do solemnly swear that I am one of the assessors of said town, and that I attended the general election of sajd town on the 2d, 3d and 4th days of November, 1829, as one of the inspectors of election in and for said town; that I assisted in canvassing the votes taken dur*97ing the said election ; that of the votes given for member of Assembly there were three or four separate ballots found in the justices’ box headed “ for Assembly ” and indorsed in the -manner prescribed by law, and that on each of the said ballots were written or printed the name of Thomas Tredwell; and that on the said canvass, whether the said votes were or were not counted for the said Thomas Tred-well this deponent is not certain, but his impression is that they were not.
WILLIAM EYERITT.
Sworn before me this 14th 1 day of January, 1830. f
Davld LambeRson,

One of the Judges of the Court of Common Pleas for said county of Queens.

M.
' County of Queens, ) , ■ Town of Hempstead, j
Daniel K. Smith, upon the deposition of his affirmation,' saith that he was one of the clerks at the last anniversary election held in the town and county aforesaid, and that he attended as clerk to the canvass of the votes; and this deponent further saith there was a number of separate ballots found in the justices’ box, three or more, to the best of his recollection, headed “ for Assembly ” and indorsed in the manner prescribed by law, and on each of the1 said ballots were written or printed the name of Thomas Tredwell, and that these ballots were not canvassed nor allowed to the said Thomas Tredwell, to his recollection.
DANIEL K. SMITH.
Affirmed and subscribed before me,) the 14th day of January, 1830. • j
Jo'seph Pettit,

One of the Judges of the said county.

N.
County of Queens, I Town of Hempstead, [
I, Robert Davison, of the town of ITemsptead, county of Queens, do solemnly swear, that I am supervisor of the town of Hempstead, and that I attended the general election of said town, held on the 2d, 3d and 4th days of November, 1829, as one of the inspectors of election for said town-; that I assisted in canvassing the votes for *98the office of membei’ of Assembly. There were three or four ballots found in the justice’s box, with the name of Thomas Tred'well, they being indorsed for Assembly, and that those ballots were not canvassed or allowed, to the best of my knowledge, to the said Thomas Tredwell.
ROBERT DAYISON.
Sworn and subscribed before me, 1 December 18th, 1829, j
¥m. McNeil,

Justice of the Peace.

County of Queefs, ) Town of Hempstead, j s '
Robert Davison, of the town of Hempstead, in the county of Queens being duly sworn, doth depose and say, that he is supervisor of the said town, and that he attended the general election held in the said town, on the 2d, 3d and 4th days of November last, as one of the inspectors appointed to attend said election, in and for said town ; and that he assisted, as such inspector, in canvassing the votes taken during the said three days of election; and that of the votes given for member of Assembly at said election, there were three or four separate ballots found in the justice’s box headed for Assembly, and indorsed in the manner prescribed by law, and that on each of the said ballots was written or printed the name of Thomas Tred-well ; and that on the said canvass, whether the said votes were or were not counted for the said Thomas Tredwell this deponent doth not know, but his impression is that they were not; and this deponent further saith, that he lately made an affidavit before James L. Cogswell, Esq., in relation to the said votes found in the justice’s box, in which this deponent stated that whether the said votes were or were not allowed to Thomas Tredwell on the final canvass of votes for members of Assembly, this deponent did not know, and, therefore, could not say ; that at the time of signing said affidavit, this deponent stated that it was his impression that the said votes w'ere not allowed to the said Thomas Tredwell, and wished it to be stated in the said affidavit, which Mr. Henry E. Jones declined to have inserted, he being present at the time the said affidavit was made, at his request.
ROBERT DAYISON.
Subscribed and sworn, 14th January, 1 1830, before me, j
Olivee Dehtof,

Justice of the Peace.

*99O.
QueeNS CouNty, ss :
Robert Davison, of the town of Hempstead, in said county, being duly sworn, deposeth and saitb, that he is supervisor of the town of Hempstead, and that he attended the general election of said town, held on the second, third and fourth days of November, 1829, as one of the inspectors of elections for said town; that he assisted in canvassing the votes taken during said election ; that of the votes given for the office of member of Assembly there were three or four ballots found in the justice’s box with the name of Thomas Tredwell, they being indorsed for the Assembly, but whether those ballots were allowed or counted to the said Thomas Tredwell this deponent doth not know, but his impression is that they were not, and that lately he made an affidavit before James L. Cogswell, Esq., in relation to those ballots found in the justice’s box ; that at the time of signing said affidavit this deponent stated that it was his impression that the said votes were not allowed to the said Thomas Tredwell, and wished it to be stated in the said affidavit, which Mr. Henry F. Jones has declined to have inserted, he • being present at the time the said affidavit was made.
ROBERT. DAYISON.
Subscribed and sworn, 4th ) January, 1830, before me, j
OLIVER DENTON,

Justice of the Peace.

Y.
We, the board of inspectors of elections for the town of Hemp-stead, in the county of Queens, do certify, that the following is a correct statement of the result of a general election held in said town, .on the second, third and fourth days of November, 1829. Five hundred and seventy-three votes were given for the office of Senator; seven hundred and ninety-nine votes were given for the office of members of Assembly; seven hundred and seventy-one votes were given for the office of justice of the peace. Of the votes given for the office of senator Silas Wood received four hundred and eighteen votes ; Jeremiah Johnson received, for thé same office, four hundred and sixteen votes; Alpheus Sherman received, for the same office, one hundred and fifty-one votes; Jonathan S. Conklin'received, for the same office, one hundred and fifty-one votes; J. Johnson received, *100for the same office, one vote. Of the votes given for -the office of member of Assembly Thomas Tredwell received six hundred and thirty-one votes; Henry F. Jones received one hundred and sixty-eight votes; Henry Floyd received, for the same office, one vote; Floyd Jones received, for the same office, one 'vote. Of the votes given for the office of Justice of the Peace ¥m. McNeil received four hundred and thirty-five votes; Joseph Dorlon received, for the same office, two hundred and fifty-four votes; James T. Gildersleeve received, for the same office, sixty-two votes; William Mott received, for the same office, twenty votes. In witness whereof, we have hereunto subscribed our.names, this fifth day of November, in the year one thousand eight hundred and twenty-nine.
ROBERT DAVIDSON,
ALBERT IÍENTZ,
JOHN JACKSON,
DANIEL MOTT,
JOSEPH SMITH; Jb.,
WILLIAM EVERITT,

Inspectors of Election.

I do hereby certify, that the foregoing is a true copy of the certificate or statement made by the board of inspectors of elections for the town of Hempstead, in the county of Queens, as the same remains on file in the clerk’s office of the county of Queens. In testimony whereof, I have hereunto set my hand and seal of the office, the 29th day of December, 1829.
SAMUEL SHERMAN,

Cleric of Queens County.

V.
State of New Yoek, J Queens County, j c
John Jackson being duly sworn, doth depose that he is one of the inspectors of election for the town of Hempstead, and presided as ■ such at the last general election held on the 2d, 3d and 4-th days of November last past, and was present at the canvass of votes given at said election. That while canvassing the votes for justice of the peace, one or two votes were found in the box provided for justices of the peace, for Thomas Tredwell as member of Assembly, which votes it was then agreed by the board of inspectors should be allowed to the said Thomas Tredwell, and this deponent believes that the said' *101votes were so allowed, in the final canvass for members of Assembly, to the said Thomas Tredwell. „
JOHN JACKSON.
Sworn to and subscribed before me 1 this 29th day of December, 1829. j
Thohas B. JacKsoN,

Commissioner, etc., for Queens County.

X.
State of New YoeK, ) Queens Coxmty, j 1
Platt Willets of the town of Hempstead, being duly sworn doth depose and say that he is a resident of the. village of Hempstead, was occasionally at the board during the canvass of the votes of the town of Hempstead, on the 5th day of November last past, and that he never heard at that time, of any votes found in the justices box for Thomas Tredwell that were not allowed to him-by the inspectors of said canvass. And further, the election has frequently been the subject of conversation in the village of Hempstead; and that he lias never heard in the course of that conversation, any votes having been found in the justices or any other box, that were not allowed to Thomas Tredwell, and that the first of his hearing of the above mentioned votes, was after the 20th of December inst., and further, the deponent says that he has had a conversation with two of the acting inspectors of the town of Hempstead since the 20th of December, in which they said that those votes which were found in the justices box for Thomas Tredwell, were the subject of conversation at the board of canvassers at the time of the canvass, and agreed that they should be allowed and did not know but they were allowed at the time of the canvass, as they presumed at the time, that everything was done legally, inasmuch as they had the election law before them at the time.
PLATT WILLETS.
Signed and sworn before me this ) 30th day of December, 1829. j
Jas. L. Cogswell, J. P.
W.
State of New Yoke, 1 Queens County, [
James L. Cogswell, being duly sworn,, doth depose that he was at the house of Joseph Smith, Jr., on the 25th day of November last, *102in the town of Hempstead and county aforesaid, to take the affidavit of the said Joseph Smith, Jr., as one of the inspectors of the annual election held for the said town, on the second, third and fourth days of November, 1829, in relation to two votes given at said election, one for Henry Eloyd and the other for Floyd Jones; and that he distinctly recollects to have heard Henry F. Jones ask the said inspector, Joseph Smith, Jr., if there were any votes or ballots found in any of the boxes other than the Assembly box (at the time the canvass of the town of Hempstead took place), for Thomas Tredwell, as member of the Assembly, that were not allowed by the board of town canvassers ; to which thé said Joseph Smith, Jr., replied that there were no votes found in any of the other boxes for Thomas Tredwell, as member of Assembly, that were not allowed and counted to him in the final canvass for member of Assembly.
JAS. L. COGSWELL,

Justice of the Peace for County of Queens.

I do hereby certify that James L. Cogswell, one of the justices of the peace for the county of Queens, appeared before me, this 29th day of December, 1829, being duly sworn, says that the above certificate is the truth, the whole truth and nothing but the truth.
SILAS TITUS.
Y. D. Watee,

Commissioner for the Country of Queens.

South Otsteb Bat, December 2^th, 1829.
H.
State oe Hew Yobk, 1 Country of Queens, j
Albert Hentz, of the town of Hempstead in the county of Queens, being sworn, says that he resides in the said town of Hempstead, and has been town clerk of said town for several years past; that as such clerk he presided at the last general election, on the second, third and1 fourth days of November, 1829, and was present and assisted at the canvass of votes polled at the said election; that he recollects two or three votes for Thomas Tredwell, properly indorsed, were found in the box appropriated for the votes of justice of the peace; that a conversation about the legality of said votes was had at the time of such canvass, and the same were saved by the inspectors, for the pur*103pose of being allowed to the said Thomas Tredwell; and if the said votes were not it is unknown to said deponent.
ALBERT HENTZ.
Sworn and subscribed,. Dec. ) 30th, 1829, before me. f
Vm. McNeil,

Justice of the Peace of Queens County.


T.

Queens County, ss :
Daniel Mott, of the town of Hempstead, in the county of Queens, being duly sworn, says, that he was one of the acting inspectors of the annual election, held in said town on the second, third and fourth days of November,-1829; that he was at the canvass of the votes for the town of Hempstead on the fifth, and at said canvass there was found in the justice’s box one, two or three votes for Thomas Tred-well, and at the time of those being found in said box, there was a conversation at the board relative to them, and that the said board agreed to count them for the said Thomas Tredwell; that he,- the deponent, was aware of the propriety of allowing them to the said Thomas Tredwell, and this deponent presumes that everything was done according to law, at the time of the said town canvass.
DANIEL MOTT.
Subscribed and sworn the 28th 1 Dec., 1829, before me, [
Elias Hicks,
Commissioner, etc.
S.
Queens County, ss:
Robert Davison, supervisor, of the town of Hempstead, in the said county of Queens, being duly sworn, says, that he was one of the acting inspectors of the poll of the last general election, and presided at the final canvass of the votes on the fifth day of November last; that in canvassing the box designated to receive the votes for justice of the peace, there were three or four votes found containing the name of Thomas Tredwell, which he believes were properly indorsed for member of Assembly, but whether such votes, so found as aforesaid, were or were not allowed to the said Thomas Tredwell, on the final can*104vass,' the said Robert Davison does not know, and, therefore, cannot say. Dated the 30th day of December, 1829.
ROBERT DAYISON.
Sworn and subscribed the 30th of) ' December, 1829, before me, j
James L. Cogswell,

Justice of the Peace.

Q.
Queens County, ss :
William Everett, of the town of Hempstead, being sworn, saith, that he is one of the assessors of the town of Hempstead, in the county of Queens, and presided at the last general election in the said town, on the second, third and fourth days of November last, and was present and assisting in the final canvass on the fifth; that in canvassing the box designated to receive the votes for justices of the peace, three or four votes, but thinks four, were found for Thomas Tredwell,' and indorsed “ Assemblythat one of these votes so found ' was put in the said box by this deponent, by mistake, and immediately mentioned the circumstance to the other inspectors, and they replied that such vote would, not be lost, but whether on the final canvass of votes for members of Assembly, the votes so found in the justice’s box were allowed to the said Thomas Tredwell or not, he does not know, but is rather of impression that they .were not allowed. Dated, Dec. 31st, 1869.
WM. EYERETT.
Subscribed and sworn before me,) as above dated, j
G-eoRge Yan Nostband,

Justice of the Peace.

Queens County, ss :
The said William Everett, being further sworn, says, that if any other affidavit in relation to the last élection, or the canvass of votes thereat, this deponent has said anything more or further than what is contained in the above affidavit, it is what this deponent did not mean or intend. Dated, January 2d, 1829.
WILLIAM EYERETT.
Subscribed and sworn before me,
John Rhoades, Je.,

Justice of the Peace.

Jamiary 2di, 1830.
*105P.
State oe New Yoek, Queens County, j
Daniel K. Smith, being affirmed, doth depose and say that he was one of the acting clerics of the election held on the 2d, 3d and 4th days of November last past, for the town of Hempstead, and was at the canvass of the votes for the said town on the 5th day of November, 1829, held at the house of Albert Hentz, in the village of Hemp-stead, and at said canvass they canvassed the box containing the ballots for justice of the peace, first, and that there were two votes and no more, that he recollects, found in said box for Thomas Tred-well ; does not recollect if they were properly indorsed or not and that he presumed that the transactions of the board of.town canvassers at the time, were correct and true to the extent of his knowledge and belief. And this deponent further says the election has frequently been the subject of conversation in'the town of Hempstead, in which he resides, but that he has never heard of any votes found in the justices’ box that were not allowed to Thomas Tredwell or any one else, until Saturday the 26th day of December, instant. This deponent further states that he is not willing to affirm that the above mentioned two votes were allowed to Thomas Tredwell or were not allowed to him.
DANIEL K. SMITH.
Signed and affirmed before me, this 29th day of December, 1829.
Jas. L. Cogswell,

Justice of the Peace.

E.
Queens County, |
James L. Cogswell, of said county, being duly sworn, doth depose, that on the 29th day of December, 1829, that he heard Eobert Davi-son, supervisor of the town of Hempstead, say that he attended, on the 5th day of November last past, as one of the board of town canvassers, and at said canvass there were three or four ballots or votes, he does riot recollect which, found in the justices’ box with the name Thomas Tredwell on them; that he, the said Eobert Davison, does not recollect whether they were properly indorsed or not, but presumes they were. And that he had, at the time of the above mentioned canvass, the election law before him, and that one other inspector had the election *106law also ; that he, Davison, was well aware, at the time of the above mentioned iown canvass, that the election law was'explicit upon the subject of votes found in boxes other than the Assembly box (provided they were properly indorsed),' that they should he allowed to the person whose names were designated within such ballots or votes so found. And further, the said Davison did not intend, in the affidavit given to Mr. Tredwell, to be understood as saying positively that the three or four votes therein mentioned and found in the justice’s box were not allowed to him in the final canvass of the votes, nor could he swear that they were allowed to him at the final canvass of votes for he did not know; and further, that he, Davison, thought that they had proceeded legally at the time of the canvass, a.nd so made out his return.
He further said that he would meet Henry E. Jones at the village of Hempstead on the 30th day of December, and testify that he did not intend to give any certificate which would go to say that he swore that the three or four votes in the justice’s box, heretofore mentioned, were not allowed to Mr. Tredwell, nor that they were allowed to him by the said board of town canvassers for the town of Hempstead, repeating again for that he could not swear that they were not allowed nor that they were allowed ; adding how could he swear at this time when he did not know the fact.
JAS. L. COGSWELL.
State oe Hew Yoek, ) Queens County, j ss'
James L. Cogswell appeared before me this 30th day of December, 1829, and was duly sworn, and says the facts set forth in the within affidavit are the truth, the whole truth, and nothing but the truth.
SILAS TITUS.
Y. D. Wateb,

Commissioner for Queens eou/ivty.

South Otsteh Bay, December 30th, 1829.
From the foregoing facts, four points are presented for the consideration of your committee.
1. Is the petitioner entitled to the five votes in the town of Blushing?
2. Is the petitioner entitled to the two votes in the town of Hemp-stead ?
*1073. Is the sitting member entitled to the two votes in town of Flushing ? ,
4. Is the sitting member entitled to the four votes found in the justice’s box ?
Upon the first and third points, your committee are unanimously of the opinion that the petitioner is entitled to the five votes in the town of Flushing,' and the sitting member to the two votes in the same town.
Upon the second point, jour committee forbear to express any opinion, as in any event those votes can not vary the result.
Upon the fourth and last point, your committee have come also to the unanimous conclusion that the sitting member is not entitled to the allowance of the four votes found in the justice’s box.
In coming to this conclusion, your committee, are satisfied that votes were found in the justice’s box to which the sitting member was entitled; but, after a careful and patient examination of all the facts, your committee are not satisfied either as to the number thus found or that the number found were not allowed to the said sitting member.
Tour committee proceeded in arriving to this conclusion, upon the ground, first, that the party claiming the allowance of votes, must show, beyond all reasonable doubt, his right to them by testimony positive and unequivocal; he has no right to call upon the committee or this House to weigh or balance probabilities or to pass upon the credit of conflicting testimony upon a question vitally affecting the elective franchise. Is the testimony in this case of that character ? In the first place, no one has sworn positively that the votes were not allowed, except Joseph Smith, Jun., one of the assessors, and he stands contradicted by the affidavit of Mr. Cogswell, who testifies that on the 25th day of November last, this same Mr. Smith, when inquired of by the petitioner as to the fact whether any votes for Thomas Tredwell had been found in any of the boxes other than the Assembly box, at the time that the canvass took place, that were not allowed by the board of town canvassers, answered that there were no votes found in any of the other boxes for Thomas Tredwell as member of Assembly, that were not allowed and counted to him on the final canvass. All the other witnesses, although they testily as to the number found in the justice’s box, varying that number from three to four votes, speak only as to their impression that they were not allowed, or that they were not to their recollection, giving no *108reason for those impressions, or any if they were not allowed why they were not, or what became of such ballots.
Your committee think this testimony of itself too uncertain and loose, with any safety to rely, standing opposed as it does to the legal presumption that the board did their duty, and if so, they.must have allowed said votes. But, in aid of this presumption, the petitioner has furnished the official return of the inspectors of that town to the board of county canvassers, which gives the whole number of votes polled in that town for Assembly at that election at seven hundred and ninety-nine Of these, the sitting member was allowed six hundred and thirty-one, and the petitioner one hundred and sixty-eight, corresponding in the aggregate with the whole number given. Secondly,
1. The affidavit of John Jackson, one of the inspectors of said town, who testifies that one or two votes were found in the justice’s box for Thomas Tredwell, which it was then agreed by the board should be allowed to the said Thomas Tredwell, and he believes they were so allowed.
2. The affidavit of Albert Hentz, the clerk of the said town, who testified that two or three votes were thus found for Thomas Tred-well ; that a conversation about the legality of said votes was had at the time of the canvass, and that the saíne were saved by the inspectors for the .purpose of being allowed to the said Thomas Tredwell, and if the said votes were not allowed, it was unknown to him.
3. The affidavit of Daniel Mott, another inspector, testified, that one, two or three votes were thus found; that a like conversation was had, and that the board agreed to count them to the said Thomas
'Tredwell; that he was aware of the propriety of allowance of them, and he presumed that everything was done according to law.
4. The affidavit of Robert Davison, the supervisor of said town, who testified that three or four votes were thus found, but whether allowed or not, cannot say.
5. The affidavit of 'William Everett, another inspector, who testifies that three or four votes were thus found ; one put in by himself by mistake; that, at the time, it was remarked by the board that the vote would not be lost, bur whether allowed on the final canvass, he cannot say, rather his impression they were not.
6. The affidavit of Daniel K. Smith, acting clerk of the said board, who testifies that he was present at the canvass ; that they canvassed the justices’ box first; that two votes, and no more, as he recollects, *109were found in said box, and he presumes that the transaction was correct, but cannot say whether the two votes were allowed or not.
1. The affidavit of Mr. Cogswell, as to a conversation with the supervisor, Mr. Davison, -not materially varying the facts sworn to by Mr. Davison, in the several affidavits made by him, but showing the additional fact, the knowledge of Mr. Davison, at the time, of the law, and the right of Mr. Tredwell to votes thus found.
Tour committee have thus presented all the facts submitted to them, with the conclusions of their minds on these facts, and if those conclusions be correct, then the result will be as follows :
Allowing the petitioner the five votes of the town of Flushing, will give him nine hundred and ninety-four votes, and to the sitting member the two votes of the same town, will give him nine hundred and ninety-three votes, and to the petitioner one majority.
Your committee, therefore, beg leave to submit the following-resolutions : r
Resolved, That the seat of the Hon. Thomas Tredwell, fhe sitting member of this House, be vacated.
Resolved, That the petitioner, Henry F. Jones, be admitted as a member of this House, duly elected from the county of Queens, in the place of the Hon. Thomas Tredwell, the sitting member.
Assembly Journal, 1830, page 119.
Assembly Docutnent, 1830; vol. 1, Doc. No. 51.
In Assembly, January 27th, 1830.
The House resolved itself into a committee of the whole on the-resolutions reported by the committee on privileges and elections, on the petition of Henry F. Jones praying for admission to a seat in this House, as the member duly elected in and for the county of Queens, in place of Thomas Tredwell, the member returnedj and after some time spent thereon Mr. Speaker resumed the chair, and Mi-. Bradish, from the said committee, reported that the committee had agreed to the following resolutions:
Resolved, That the seat of the Hon Thomas Tredwell, the sitting member of this House, be vacated.
Resolved, That the petitioner, Henry F. Jones, be admitted as a member of this House, duly elected from the county of Queens, in the place of the Hon. Thomas Tredwell, the sitting member.
"Which he was directed to report to the House, and he read the report in his place, and delivered the same in at the table, where fit was again read. ,
*110Thereupon, Mr. Granger made a motion that the House should agree to lay the said report upon the table.
Mr. Speaker put the question whether the House would agree to said motion and it was determined in the negative.
Hays, 61. Ayes, 45.
Thereupon, Mr. Speaker put the question whether the House would agree with the committee of the whole in their said report, and it was determined in- the affirmative.
' Ayes, 90. Hays, 9.
Thereupon, Mr. Henry F. Jones, declared to have been duly elected a member of the Assembly, in and for the county of Queens, appeared in the Assembly Chamber.
Ordered, That Mr. Savage and Mr. Livingston attend with him before some proper officer and see him duly qualified.
Assembly Journal, 1830, pages 133, 134, 135.
In'Assembly, January 28¡íA, 1830.
Mr. Savage, from the committee appointed to attend with Mr.Jones before some proper officer and see him duly qualified reported, that they had attended with him before Mr. Justice Marcy and seen him duly qualified.
Ordered, That Mr. Jones do take his seat.
Assembly Journal, 1830, page 136.